Citation Nr: 1524470	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for scars of the left ankle and distal shin.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2006 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran additionally appealed denials of service connection for a low back condition and also for a bilateral hip condition.  However, these claims were granted in a June 2014 rating decision.  Since she did not separately appeal the "downstream" issues of the ratings and effective dates assigned for these disabilities, these claims are not before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran has one or two painful residual scars from surgery to her lower left leg and ankle.  


CONCLUSION OF LAW

The criteria are met for an initial 10 percent rating for scars of the left ankle and distal shin.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the electronic claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  With respect to her claim for an initial compensable rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled. 

VA also has a duty to assist the Veteran in the development of her claims.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  Additionally, the Veteran was given multiple VA examinations that assessed the severity of her scars.  These examinations provided information to properly rate the scars according to the appropriate Diagnostic Codes.  The Board concludes that the duty to assist has also been fulfilled. 

II. Initial Compensable Rating

The Veteran contends that she is warranted an initial compensable rating for her scars on her left ankle and shin.  The scars are residuals from two surgeries that occurred in 2006 on the Veteran's lower left leg and ankle.  She has variously stated that these scars are painful, tender, and unstable, which necessitate the wearing of shoes that do not touch them.  She also alleged that the scars have caused her limitation of motion in the foot and ankle.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes (DCs) identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claim is concerning the assignment of an initial rating, the proper scope of the evidence includes all medical or other evidence submitted in support of her claim since the effective date of her award.  If there have been variances in the severity of her disability, then the rating must be "staged" to compensate her for this change in the level of her disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's scars of the left ankle and shin are currently rated as noncompensable under 38 U.S.C.A. § 4 .118, DC 7804.  Scars may be rated under DCs 7800-7805.

When, as here, the governing laws or regulations change during the pendency of an appeal, the most favorable version generally will be applied.  This determination depends on the facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all evidence on file must be considered, but the amended version shall apply only prospectively to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version shall apply to periods preceding the amendment but may also apply after the effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000); see also 38 U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier than the effective date thereof).  

VA twice revised the criteria for evaluating disabilities of the skin; the first amendment became effective August 30, 2002, the second became effective October 23, 2008. See 67 Fed. Reg. 49490-99 (July 31, 2002); see also 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran initiated her claim after August 30, 2002, only the October 23, 2008 revision is relevant here.  

According to the old criteria in effect prior to October 23, 2008, a veteran could receive a compensable rating for scars in several ways.  Diagnostic Code 7801 provided that scars other than head, face, or neck, that are deep or that cause limited motion will be rated 10 percent disabling if the area exceeds 6 square inches or 39 sq. cm. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A 20 percent evaluation will be assigned if the area exceeds 12 square inches or 77 sq. cm.  Id.  If the area involved exceeds 72 square inches or 465 sq. cm. a 30 percent evaluation will be assigned.  Id.  A 40 percent disability will be warranted if the area exceeds 144 square inches or 929 sq. cm.  Id.  Under Diagnostic Code 7802 scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage. 

Additionally, Diagnostic Code 7803 provides for a 10 percent rating for unstable, superficial scars and Diagnostic Code 7804 allows for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2007).  A note after the Diagnostic Code defines an unstable scar as one where there is frequent loss of covering of the skin over the scar and explains a superficial scar is one not associated with underlying soft tissue damage.  Finally, under Diagnostic Code 7805, scars will be rated on the limitation of function of the affected part.  Id. 

Likewise, under the new criteria, a veteran's scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck that are deep and nonlinear.  Scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), are rated 20 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Superficial scars that consist of an area or areas of 144 square inches (929 sq. cm.) or greater are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. 

Diagnostic Code 7804 provides a 10 percent rating for one or two superficial scars that are painful or unstable on examination.  Three or four superficial scars that are painful or unstable are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, if applicable.  Id. 

Under Diagnostic Code 7805, which rates scars and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, disabling effects not considered in a rating provided under the aforementioned diagnostic codes are to be evaluated under an appropriate diagnostic code.  Id.

The Veteran underwent a VA examination in July 2007.  Upon examination, she had a well-healed, hypopigmented, level, linear scar measuring 7 by 0.1 centimeters on the anterior aspect of the distal left shin.  There was also a well-healed, slightly hyperpigmented, level, linear scar measuring 8 by 0.1 centimeters on the lateral aspect of the distal left shin.  Additionally, there was a well-healed, hypopigmented, level, linear scar measuring 2 by 0.1 centimeters on the posterior distal left leg.  The examiner denied there was tenderness, ulceration, adherence, instability, tissue loss, keloid, abnormal texture, or limitation of motion associated with the scars.  Her final diagnosis was "scars on the left ankle and left distal shin secondary to surgery, without residual."  

She underwent another VA examination in November 2008.  Upon examination, there was a level scar on the lateral left ankle measuring 9 centimeters by 0.5 centimeters.  There was hypopigmentation and abnormal texture of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hyperpigmentation.  There was also a scar on the midline of the left lower leg and ankle which measured 10 centimeters by 0.2 centimeters.  This scar had hypopigmentation and abnormal texture of less than 6 square inches.  It did not have tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, inflammation, or edema.  

VA treatment records from November 2008 described the left ankle scar as well-healed and longitudinal.  

Another VA examination was performed in May 2009.  The Veteran stated that her scars on her left leg and ankle sometimes became red, inflamed, and tender.  She stated this happened one-to-two times per month.  Upon examination, she had a scar on the lateral aspect of the left lower leg and ankle measuring 7.8 centimeters by 0.5 centimeters.  There was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, skin ulceration, or skin breakdown.  The examiner also denied that the scar caused any limitation of motion or loss of function.  The scar was pink in color and there was no inflammation.  The examiner further concluded that "[t]he tenderness on palpation that the Veteran feels is in the ankle muscle area posterior to the scar."  

A May 2009 examination for the ankle itself found a longitudinal lateral incision that was well-healed.  There was tenderness posterior this scar.  

She underwent another VA examination in February 2012.  Her left ankle surgical scar was noted in the diagnosis section.  She stated that the scar was tender to touch.  The examiner denied that the Veteran's scar was painful, unstable, or due to burns.  The scar was marked as linear and present on the left ankle medially.  It measured 7.5 centimeters in length.  The examiner denied that the scar resulted in limitation of function or any other pertinent findings, complications, conditions, signs, or symptoms.  Finally, the examiner denied that the scar impacted the Veteran's ability to work.  

After review of the above evidence, the Board is granting the Veteran an initial compensable rating of 10 percent for her scars of the left ankle and distal shin.  She has consistently reported that her scars are pain and the Board finds these statements competent and credible.  While the VA examinations of record did not indicate the scars were painful, taking the Veteran's statements into account, the Board is resolving all doubt in her favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, 1 Vet. App. at 55.  Therefore, she is granted a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007) of the old criteria for one or two scars that are painful on examination.

However, she is not warranted a rating higher than 10 percent.  She does not meet the area requirements found in DCs 7801 or 7802 under the old criteria for a rating higher than 10 percent.  Furthermore, her scars have not been shown by the medical evidence to caused limitation of motion; therefore she is not warranted a rating under DC 7805 of the old criteria either.  

The Board has also considered the new criteria.  The medical evidence has never shown the scars to be deep or nonlinear; therefore DC 7801 is inapplicable.  Likewise, DC 7802 is also inapplicable as the medical evidence indicates that the residual scars each have a surface area of less than 10 centimeters squared.  She is also not warranted a rating higher than 10 percent under DC 7804, as she has not shown that she has three or more painful scars.  While the original July 2007 VA examination did find an additional 2 centimeter by 0.1 centimeter scar on the posterior distal left leg, it is unclear where exactly this scar was located and if it was a result of the ankle surgery.  Furthermore, all of the other competent VA examinations of record indicated the Veteran had one or two scars associated as residuals of her left ankle surgery.  Finally, she is not warranted a higher or additional rating under DC 7805 as the medical evidence does not show that her scars have any other effects outside of her reported pain.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Veteran has variously alleged that her scars cause her limitation of motion.  However, there is no medical evidence to support this contention.  In fact, the July 2007 and May 2009 VA examiners denied that the scars caused any additional limitation of motion.  Furthermore, while the Veteran has competently reported that the scars are painful, the record does not show that they result in weakened movement, excess fatigability, or incoordination.  Thus the Veteran is not warranted a higher rating under 38 C.F.R. § 4.40, 4.45 and 4.59.  

In reaching the above decision, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected scars of the left ankle and shin.  See Thun at 115.  Her scars' pain and tenderness are fully contemplated by 38 C.F.R. § 4.118, DC 7804 (2007).

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial 10 percent rating for scars of the left ankle and distal shin is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


